DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As per the instant Application having Application number 16/993,770 the examiner acknowledges the applicant's submission of the preliminary amendment dated 10/19/2020. At this point, the specification has been amended. Claims 1-8 are pending.

Specification
The disclosure is objected to because of the following informalities:
The use of the term “MATLAB”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
Claims 4 and 8 are objected to because of the following informalities:
The use of the term “MATLAB”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a sample data obtaining module, configured to obtain historical deformation data of each period of each part of a high slope as sample data;” in claim 5.
“a sample division module, configured to divide the sample data into training samples and test samples;” in claim 5.
“a Support Vector Machine (SVM) model establishment module, configured to establish an SVM model by using a radial basis function as a kernel function;” in claim 5.
 “an optimal parameter group determining module, configured to optimize a parameter group of the SVM model by using the training samples and a Particle Swarm Optimization (PSO) algorithm to determine an optimal parameter group of the SVM model, to obtain a trained SVM model;” in claim 5.
“a first verification result processing module, configured to re-determine an optimal parameter group of the SVM model by using the training samples and the PSO algorithm…” in claim 5.
“a second verification result processing module, configured to predict the deformation of each area of the high slope in each period in the future by using the trained SVM model…” in claim 5.
“a first initialization submodule, configured to initialize a position vector and a velocity vector of each particle in a particle swarm;” in claim 6.
“a second initialization submodule, configured to calculate a fitness value of each particle after initialization by using the training samples…” in claim 6.
“a particle update submodule, configured to update the velocity vector of each particle by using a formula…” in claim 6.
“an individual optimal value determining submodule, configured to calculate a fitness value of each particle after updating by using the training samples…” in claim 6.
“a first determining submodule, configured to determine whether a fitness value of an individual optimal value of the (k+1)* iteration is greater than a fitness value of the population optimal value of the k* iteration…” in claim 6.
“a second determining submodule, configured to determine whether the iteration number is less than a preset iteration number threshold…” in claim 6.
“a second determining result processing submodule, configured to: if the second determining result indicates that the iteration number is less than the preset iteration number threshold…” in claim 6.
“a third determining result processing submodule, configured to set a position vector of the- 20 - population optimal value as the optimal parameter group of the SVM model…” in claim 6.
“an SVM model parameter setting unit, configured to set an element of a position vector of an i* initialized particle as a parameter of the SVM model…” in claim 7.
“a fitness value calculation unit, configured to input the training samples to the SVM model…” in claim 7.
“a deformation data obtaining submodule, configured to obtain historical deformation data of each period of each part of the high slope;” in claim 8.
“ a normalization submodule, configured to conduct normalization processing on the deformation data to obtain normalized deformation data;” in claim 8.
“ a format transformation submodule, configured to transform a data format of the normalized deformation data into a data format required by a libsvm toolbox of MATLAB software…” in claim 8.
“and a mapmainmax function processing submodule, configured to import the deformation data after format transformation into a database of the MATLAB software…” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 contains the following limitations which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“a sample data obtaining module, configured to obtain historical deformation data of each period of each part of a high slope as sample data;”
“a sample division module, configured to divide the sample data into training samples and test samples;” in claim 5.
“a Support Vector Machine (SVM) model establishment module, configured to establish an SVM model by using a radial basis function as a kernel function;”
 “an optimal parameter group determining module, configured to optimize a parameter group of the SVM model by using the training samples and a Particle Swarm Optimization (PSO) algorithm to determine an optimal parameter group of the SVM model, to obtain a trained SVM model;”
“a first verification result processing module, configured to re-determine an optimal parameter group of the SVM model by using the training samples and the PSO algorithm…”
“a second verification result processing module, configured to predict the deformation of each area of the high slope in each period in the future by using the trained SVM model…”
Claim 5 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention because the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Each of these claim elements merely recite the use of a modules without any supporting structure within the claims or in the instant specification.

Claim 6 contains the following limitations which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“a first initialization submodule, configured to initialize a position vector and a velocity vector of each particle in a particle swarm;”
“a second initialization submodule, configured to calculate a fitness value of each particle after initialization by using the training samples…”
“a particle update submodule, configured to update the velocity vector of each particle by using a formula…”
“an individual optimal value determining submodule, configured to calculate a fitness value of each particle after updating by using the training samples…”
“a first determining submodule, configured to determine whether a fitness value of an individual optimal value of the (k+1)* iteration is greater than a fitness value of the population optimal value of the k* iteration…”
“a second determining submodule, configured to determine whether the iteration number is less than a preset iteration number threshold…”
“a second determining result processing submodule, configured to: if the second determining result indicates that the iteration number is less than the preset iteration number threshold…”
Claim 6 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention because the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Each of these claim elements merely recite the use of submodules without any supporting structure within the claims or in the instant specification.

Claim 7 contains the following limitations which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“an SVM model parameter setting unit, configured to set an element of a position vector of an i* initialized particle as a parameter of the SVM model…”
“a fitness value calculation unit, configured to input the training samples to the SVM model…”
Claim 7 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention because the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Each of these claim elements merely recite the use of units without any supporting structure within the claims or in the instant specification.
Claim 8 contains the following limitations which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“a deformation data obtaining submodule, configured to obtain historical deformation data of each period of each part of the high slope;”
“ a normalization submodule, configured to conduct normalization processing on the deformation data to obtain normalized deformation data;”
“ a format transformation submodule, configured to transform a data format of the normalized deformation data into a data format required by a libsvm toolbox of MATLAB software…”
“and a mapmainmax function processing submodule, configured to import the deformation data after format transformation into a database of the MATLAB software…”
Claim 8 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention because the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Each of these claim elements merely recite the use of submodules without any supporting structure within the claims or in the instant specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5:
Claim limitations:
“a sample data obtaining module, configured to obtain historical deformation data of each period of each part of a high slope as sample data;”
“a sample division module, configured to divide the sample data into training samples and test samples;” in claim 5.
“a Support Vector Machine (SVM) model establishment module, configured to establish an SVM model by using a radial basis function as a kernel function;”
 “an optimal parameter group determining module, configured to optimize a parameter group of the SVM model by using the training samples and a Particle Swarm Optimization (PSO) algorithm to determine an optimal parameter group of the SVM model, to obtain a trained SVM model;”
“a first verification result processing module, configured to re-determine an optimal parameter group of the SVM model by using the training samples and the PSO algorithm…”
“a second verification result processing module, configured to predict the deformation of each area of the high slope in each period in the future by using the trained SVM model…”
All of which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Each of these claim elements merely recite the use of submodules without any supporting structure within the claims or in the instant specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 6:
Claim limitations:
“a first initialization submodule, configured to initialize a position vector and a velocity vector of each particle in a particle swarm;”
“a second initialization submodule, configured to calculate a fitness value of each particle after initialization by using the training samples…”
“a particle update submodule, configured to update the velocity vector of each particle by using a formula…”
“an individual optimal value determining submodule, configured to calculate a fitness value of each particle after updating by using the training samples…”
“a first determining submodule, configured to determine whether a fitness value of an individual optimal value of the (k+1)* iteration is greater than a fitness value of the population optimal value of the k* iteration…”
“a second determining submodule, configured to determine whether the iteration number is less than a preset iteration number threshold…”
“a second determining result processing submodule, configured to: if the second determining result indicates that the iteration number is less than the preset iteration number threshold…”
All of which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Each of these claim elements merely recite the use of submodules without any supporting structure within the claims or in the instant specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 7:
Claim limitations:
“an SVM model parameter setting unit, configured to set an element of a position vector of an i* initialized particle as a parameter of the SVM model…”
“a fitness value calculation unit, configured to input the training samples to the SVM model…”
All of which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Each of these claim elements merely recite the use of units without any supporting structure within the claims or in the instant specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 8:
Claim limitations:
“a deformation data obtaining submodule, configured to obtain historical deformation data of each period of each part of the high slope;”
“ a normalization submodule, configured to conduct normalization processing on the deformation data to obtain normalized deformation data;”
“ a format transformation submodule, configured to transform a data format of the normalized deformation data into a data format required by a libsvm toolbox of MATLAB software…”
“and a mapmainmax function processing submodule, configured to import the deformation data after format transformation into a database of the MATLAB software…”
All of which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Each of these claim elements merely recite the use of submodules without any supporting structure within the claims or in the instant specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 8 contains the trademark/trade name MATLAB.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the company MATLAB that provides products and services which includes software among other products and services and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (“Performance evaluation of GIS-based new ensemble data mining techniques of adaptive neuro-fuzzy inference system (ANFIS) with genetic algorithm (GA), differential evolution (DE), and particle swarm optimization (PSO) for landslide spatial modelling,” 01 June 2017, Catena 157 2017, 310–324. (Year: 2019), hereinafter Chen) in view of Du et al., (“The Deformation Prediction of Mine Slope Surface using PSO-SVM model,” December 2013, Telkominka, Vol. 11, No. 12, pages 7182-7189. (Year: 2013), hereinafter Du).
Regarding claims 1 and 5, taking claim 1 as exemplary:
Chen shows:
“A prediction method of high slope deformation, wherein the predicting method comprises the following steps: obtaining historical deformation data of each period of each part of a high slope as sample data;” (Page 311, column 2, paragraph 2: “In the present study, the landslide inventory map was prepared using a collection of historical information on individual landslide events, interpretation of the aerial photographs, and extensive field surveys supported by the Sichuan Land Resources Bureau of China. Finally, a total of 225 landslides were mapped (Fig. 2). Detailed information on landslides with a time span of > 40 years (since 1973) has been used.” – The landslide locations over a timespan of Chen are the historical deformation data over period as sample data.)
“dividing the sample data into training samples and test samples;” (Page 311, column 2, paragraph 2: “For landslide spatial modelling by the mentioned ensemble models, the landslide locations are divided into two subsets, namely, training and validating (70/30),” – The training and validating locations sets of Chen are the training and test samples. )
But Chen does not explicitly recite “establishing a Support Vector Machine (SVM) model by using a radial basis function as a kernel function; optimizing a parameter group of the SVM model by using the training samples and a Particle Swarm Optimization (PSO) algorithm to determine an optimal parameter group of the SVM model, to obtain a trained SVM model; verifying whether an output error of the trained SVM model is less than a preset error threshold by using the test samples, to obtain a verification result; and if the verification result indicates that the output error is not less than the preset error threshold, re-determining an optimal parameter group of the SVM model by using the training samples and the PSO algorithm, updating the trained SVM model by using the re-determined optimal parameter group, and returning to the step of "verifying whether an output error of the trained SVM model is less than a preset error threshold by using the test samples, to obtain a verification result";” or if the verification result indicates that the output error is less than the preset error threshold, predicting the deformation of each area of the high slope in each period in the future in real time by using the trained SVM model.”
However Du teaches:
“establishing a Support Vector Machine (SVM) model by using a radial basis function as a kernel function;” (Page 7184, paragraph 2: “In the present study we describe a SVM model using the radial basis kernel function (RBF).” – The SVM with radial basis with kernel function of Du is the Support Vector Machine (SVM) model by using a radial basis function as a kernel function.)
“optimizing a parameter group of the SVM model by using the training samples and a Particle Swarm Optimization (PSO) algorithm to determine an optimal parameter group of the SVM model, to obtain a trained SVM model;” (Page 7185, paragraph 2: “In this work, the proposed PSO-SVM method uses the meteorological data to predict the deformation of the mine slope surface. The inputs of the SVM are collected meteorological data such as the temperature, atmospheric pressure, cumulative rainfall, relative humidity and refractive index of the mining slope surface. The east coordinates, north coordinates and elevation coordinates of the monitored positions are the output variables. Figure 2 illustrates the solution procedure of the PSO optimized SVM method for deformation forecasting of mine Slope” – The PSO optimized SVM of Du is the optimizing a parameter group of the SVM model by using the training samples and a Particle Swarm Optimization (PSO) algorithm to determine an optimal parameter group of the SVM model, to obtain a trained SVM model.)
“verifying whether an output error of the trained SVM model is less than a preset error threshold by using the test samples, to obtain a verification result; and if the verification result indicates that the output error is not less than the preset error threshold, re-determining an optimal parameter group of the SVM model by using the training samples and the PSO algorithm, updating the trained SVM model by using the re-determined optimal parameter group, and returning to the step of "verifying whether an output error of the trained SVM model is less than a preset error threshold by using the test samples, to obtain a verification result";” (Page 7185 paragraph 1: “The process of optimizing the SVMs parameters with PSO is presented, which can be summarized as the right part of the Figure 1.” And page 7187, paragraph 1: “Table 3 shows the prediction error comparison between the SVM, GA-SVM and PSOSVM method and the real value. From the Table 3, it could be informed that the prediction error of the GA-SVM and the PSO-SVM methods is significantly less than SVM method. The prediction error of the PSO-SVM prediction model is the lowest on the whole.” And Figure 1 on page 7184 where the fitness evaluation and the satisfying of the stopping condition using the training set of Du are the determining of optimal parameters using the training samples. And the model evaluation of Du by the testing set of Du is the obtaining of a test result that shows the error is acceptable by Du.) 
    PNG
    media_image1.png
    762
    975
    media_image1.png
    Greyscale

“or if the verification result indicates that the output error is less than the preset error threshold, predicting the deformation of each area of the high slope in each period in the future in real time by using the trained SVM model.” (Page 7187, paragraph 1: “Table 3 shows the prediction error comparison between the SVM, GA-SVM and PSOSVM method and the real value. From the Table 3, it could be informed that the prediction error of the GA-SVM and the PSO-SVM methods is significantly less than SVM method. The prediction error of the PSO-SVM prediction model is the lowest on the whole.” And on page 7188, paragraph 2: “In this study, the proposed method that the particle swarm optimization (PSO) optimized support vector machine (SVM) model was effectively used to predict the mine slope surface deformation of the Anjialing diggings, which is a open-pit mine of the China Coal Pingshuo group co., LTD. in China” – The use of PSO-SVM to predict slope deformation of Du is the predicting the deformation of each area of the high slope in each period in the future in real time by using the trained SVM model.)
Chen and Du are analogous in the arts because both Chen and Du describe predicting slope deformation and landslide predictions.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Chen and Du before him or her, to modify the teachings of Chen to include the teachings of Du in order to increase the accuracy of landslide predictions of Chen by incorporating the PSO-SVM algorithms of Du (where “the prediction error of the PSO-SVM prediction model is the lowest on the whole” – see Du page 7187, paragraph 1).

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As per claims 2-3:
Though Chen et al., (“Performance evaluation of GIS-based new ensemble data mining techniques of adaptive neuro-fuzzy inference system (ANFIS) with genetic algorithm (GA), differential evolution (DE), and particle swarm optimization (PSO) for landslide spatial modelling,” 01 June 2017, Catena 157 2017, 310–324. (Year: 2019), part of the prior art made of record, teaches the use of historical data to determine slope deformation on page 311 paragraph 2 through the use of data sets with historical landslide locations to predict future landslide locations.
And though of Du et al., (“The Deformation Prediction of Mine Slope Surface using PSO-SVM model,” December 2013, Telkominka, Vol. 11, No. 12, pages 7182-7189. (Year: 2013), part of the prior art made of record, teaches the use of particle swarm to optimize SVM models for predicting high slope deformation on page 7185 paragraph 2, 7187 paragraph 1, and 7188, paragraph 2 through the use of PSO-SVM methods to predict mine slope deformations.
And though Tang et al., “Urban waterlogging susceptibility assessment based on a PSO-SVM method using a novel repeatedly random sampling idea to select negative samples,” 27 June 2019, Journal of Hydrology 576 (2019), 583–595. (Year: 2019) teaches the use of particle swarm to optimize an SVM model of claims 1 and 5 and the fitness values with population of claims 2 and 6 on pages  587-588 through the through the use of a particle swarm to optimize and SVM model though iterations to determine waterlogging susceptibility.
The primary reason for marking of allowable subject matter of dependent claim 2, in the instant application, is the combination with the inclusion in these claims of the limitations of a method comprising:
“calculating, by using the training samples, a fitness value of each particle after updating, and selecting a particle with a largest fitness value as an updated individual optimal value; determining whether a fitness value of an individual optimal value of the (k+1)* iteration is greater than a fitness value of the population optimal value of the k* iteration, to obtain a first determining result; if the first determining result indicates that the fitness value of the individual optimal value of the (k+1)* iteration is greater than the fitness value of the population optimal value of the k* iteration, setting the individual optimal value of the (k+1)* iteration as a population optimal value; determining whether the iteration number is less than a preset iteration number threshold, to obtain a second determining result; and if the second determining result indicates that the iteration number is less than the preset iteration number threshold, increasing the iteration number by 1, and returning to the step of "updating the velocity vector of each particle by using a formula
    PNG
    media_image2.png
    30
    264
    media_image2.png
    Greyscale
and updating the position vector of each particle by using a formula 
    PNG
    media_image3.png
    30
    106
    media_image3.png
    Greyscale
or if the second determining result indicates that the iteration number is not less than the preset- 17 - iteration number threshold, setting a position vector of the population optimal value as the optimal parameter group of the SVM model.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach predicting of slope deformation using historical data, the use of particle swarm optimized SVM models, and the use of iterations with population and fitness, it does not teach the use of iterations with velocity vectors and thresholds as described above for determining optimal SVM parameter values.
Dependent claim(s) 3 are marked as allowable at least for the reasons recited above as including all of the limitations of the allowable dependent base claim 2 upon which claim 3 depends.

Would Be Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of would be allowable subject matter: 
As per claim 4:
Though Chen et al., (“Performance evaluation of GIS-based new ensemble data mining techniques of adaptive neuro-fuzzy inference system (ANFIS) with genetic algorithm (GA), differential evolution (DE), and particle swarm optimization (PSO) for landslide spatial modelling,” 01 June 2017, Catena 157 2017, 310–324. (Year: 2019), part of the prior art made of record, teaches the use of historical data to determine slope deformation on page 311 paragraph 2 though the use of data sets with historical landslide locations to predict future landslide locations.
And though of Du et al., (“The Deformation Prediction of Mine Slope Surface using PSO-SVM model,” December 2013, Telkominka, Vol. 11, No. 12, pages 7182-7189. (Year: 2013), part of the prior art made of record, teaches the use of particle swarm to optimize SVM models for predicting high slope deformation on page 7185 paragraph 2, 7187 paragraph 1, and 7188, paragraph 2 through the use of PSO-SVM methods to predict mine slope deformations.
And though Tang et al., “Urban waterlogging susceptibility assessment based on a PSO-SVM method using a novel repeatedly random sampling idea to select negative samples,” 27 June 2019, Journal of Hydrology 576 (2019), 583–595. (Year: 2019) teaches the use of particle swarm to optimize an SVM model of claims 1 and 5 and the fitness values with population of claims 2 and 6 on pages  587-588 through the through the use of a particle swarm to optimize and SVM model though iterations to determine waterlogging susceptibility and the use of MATLAB on page 589, column 2, paragraph 3.
The primary reason for marking of would be allowable subject matter of dependent claim 4, in the instant application, is the combination with the inclusion in these claims of the limitations of a method  comprising:
“wherein the obtaining historical deformation data of each period of each part of a high slope as sample data specifically comprises: obtaining the historical deformation data of each period of each part of the high slope; conducting normalization processing on the deformation data to obtain normalized deformation data; transforming a data format of the normalized deformation data into a data format required by a libsvm toolbox of MATLAB software, to obtain deformation data after format transformation; and importing the deformation data after format transformation into a database of the MATLAB software, and processing the deformation data by using a mapmainmax function in MATLAB, to obtain processed deformation data as the sample data.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach predicting of slope deformation using historical data, the use of particle swarm optimized SVM models, it does not teach the use the use max functions with map transformation with software with the processing of deformation data.

Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, AND 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of would be allowable subject matter:
As per claims 6-8:
Though Chen et al., (“Performance evaluation of GIS-based new ensemble data mining techniques of adaptive neuro-fuzzy inference system (ANFIS) with genetic algorithm (GA), differential evolution (DE), and particle swarm optimization (PSO) for landslide spatial modelling,” 01 June 2017, Catena 157 2017, 310–324. (Year: 2019), part of the prior art made of record, teaches the use of historical data to determine slope deformation on page 311 paragraph 2 though the use of data sets with historical landslide locations to predict future landslide locations.
And though of Du et al., (“The Deformation Prediction of Mine Slope Surface using PSO-SVM model,” December 2013, Telkominka, Vol. 11, No. 12, pages 7182-7189. (Year: 2013), part of the prior art made of record, teaches the use of particle swarm to optimize SVM models for predicting high slope deformation on page 7185 paragraph 2, 7187 paragraph 1, and 7188, paragraph 2 through the use of PSO-SVM methods to predict mine slope deformations.
And though Tang et al., “Urban waterlogging susceptibility assessment based on a PSO-SVM method using a novel repeatedly random sampling idea to select negative samples,” 27 June 2019, Journal of Hydrology 576 (2019), 583–595. (Year: 2019) teaches the use of particle swarm to optimize an SVM model of claims 1 and 5 and the fitness values with population of claims 2 and 6 on pages  587-588 through the through the use of a particle swarm to optimize and SVM model though iterations to determine waterlogging susceptibility.
The primary reason for marking of would be allowable subject matter of dependent claim 6, in the instant application, is the combination with the inclusion in these claims of the limitations of a system comprising:
“calculate a fitness value of each particle after updating by using the training samples, and select a particle with a largest fitness value as an updated individual optimal value; a first determining submodule, configured to determine whether a fitness value of an individual optimal value of the (k+1)* iteration is greater than a fitness value of the population optimal value of the k* iteration, to obtain a first determining result; a first determining result processing submodule, configured to set the individual optimal value of the (k+1)* iteration as a population optimal value if the first determining result indicates that the fitness value of the individual optimal value of the (k+1)* iteration is greater than the fitness value of the population optimal value of the k* iteration; a second determining submodule, configured to determine whether the iteration number is less than a preset iteration number threshold, to obtain a second determining result; a second determining result processing submodule, configured to: if the second determining result indicates that the iteration number is less than the preset iteration number threshold, increase the iteration number by 1, and return to the step of "updating the velocity vector of each particle by using a formula 
    PNG
    media_image2.png
    30
    264
    media_image2.png
    Greyscale
 and updating the position vector of each k particle by using a formula 
    PNG
    media_image3.png
    30
    106
    media_image3.png
    Greyscale
and a third determining result processing submodule, configured to set a position vector of the population optimal value as the optimal parameter group of the SVM model if the second determining result indicates that the iteration number is not less than the preset iteration number threshold.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach predicting of slope deformation using historical data, the use of particle swarm optimized SVM models, and the use of iterations with population and fitness, it does not teach the use of iterations with velocity vectors and thresholds as described above for determining optimal SVM parameter values.
Dependent claim(s) 7 are marked as allowable at least for the reasons recited above as including all of the limitations of the allowable dependent base claim 6 upon which claim 7 depends.

As per claim 8:
Though Chen et al., (“Performance evaluation of GIS-based new ensemble data mining techniques of adaptive neuro-fuzzy inference system (ANFIS) with genetic algorithm (GA), differential evolution (DE), and particle swarm optimization (PSO) for landslide spatial modelling,” 01 June 2017, Catena 157 2017, 310–324. (Year: 2019), part of the prior art made of record, teaches the use of historical data to determine slope deformation on page 311 paragraph 2 though the use of data sets with historical landslide locations to predict future landslide locations.
And though of Du et al., (“The Deformation Prediction of Mine Slope Surface using PSO-SVM model,” December 2013, Telkominka, Vol. 11, No. 12, pages 7182-7189. (Year: 2013), part of the prior art made of record, teaches the use of particle swarm to optimize SVM models for predicting high slope deformation on page 7185 paragraph 2, 7187 paragraph 1, and 7188, paragraph 2 through the use of PSO-SVM methods to predict mine slope deformations.
And though Tang et al., “Urban waterlogging susceptibility assessment based on a PSO-SVM method using a novel repeatedly random sampling idea to select negative samples,” 27 June 2019, Journal of Hydrology 576 (2019), 583–595. (Year: 2019) teaches the use of particle swarm to optimize an SVM model of claims 1 and 5 and the fitness values with population of claims 2 and 6 on pages  587-588 through the through the use of a particle swarm to optimize and SVM model though iterations to determine waterlogging susceptibility and the use of MATLAB on page 589, column 2, paragraph 3.
The primary reason for marking of would be allowable subject matter of dependent claim 4, in the instant application, is the combination with the inclusion in these claims of the limitations of a method  comprising:
“wherein the sample data obtaining module specifically comprises: a deformation data obtaining submodule, configured to obtain historical deformation data of each period of each part of the high slope; a normalization submodule, configured to conduct normalization processing on the deformation data to obtain normalized deformation data; a format transformation submodule, configured to transform a data format of the normalized deformation data into a data format required by a libsvm toolbox of MATLAB software, to obtain deformation data after format transformation; and a mapmainmax function processing submodule, configured to import the deformation data after format transformation into a database of the MATLAB software, and process the deformation data by using a mapmainmax function in MATLAB, to obtain processed deformation data as the sample data.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach predicting of slope deformation using historical data, the use of particle swarm optimized SVM models, it does not teach the use the use max functions with map transformation with software with the processing of deformation data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Du et al., (“A New Machine-Learning Prediction Model for Slope Deformation of an Open-Pit Mine: An Evaluation of Field Data,” 3 April 2019, MDPI Energies, pages 1-15. (Year: 2019), hereinafter Du) teaches historical deformation data collection of claims 1 and 5 on page 2, paragraph 2, and page 8, paragraph 8 through the slope deformation acquisition.
Tang et al., “Urban waterlogging susceptibility assessment based on a PSO-SVM method using a novel repeatedly random sampling idea to select negative samples,” 27 June 2019, Journal of Hydrology 576 (2019), 583–595. (Year: 2019) teaches the use of particle swarm to optimize an SVM model of claims 1 and 5 and the fitness values with population of claims 2 and 6 on pages  587-588 through the through the use of a particle swarm to optimize and SVM model to determine waterlogging susceptibility.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124